Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "22" and "130" have both been used to designate read-out circuit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Element 22, described in page 6, does not appear in the filed drawings.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, applicant claims “a first transfer transistor group including at least one transfer transistor connected to the first photodiode group”.  While in the earlier section of claim 1 indicate the first photodiode group includes photodiodes (emphasis added), the claim language quoted above appears to include embodiment encompasses the uses of a single photodiode in both photodiode groups one and two could attribute to the successful operation of the claimed invention.  This appear to be in contrary to the teaching of the application.  Throughout the application, there are at least two photodiodes in each photodiode group in order for the invention to properly operate.  It has been determined the claim language encompasses scope wider than what is being disclosed.  Furthermore, claim languages in claim 1 also appear to contradict itself in reciting the photodiodes are needed in both photodiode group while later reciting the photodiode group can consist of a single photodiode.  Clarification is needed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al (US 20180269241).
Regarding claim 1, Yamashita et al teach An image sensor comprising: a first photodiode group including photodiodes and a second photodiode group including photodiodes (A and B); a first transfer transistor group including at least one transfer transistor (TX1) connected to the first photodiode group; a floating diffusion region (Float) of a substrate, the floating diffusion region configured to store electric charges generated in the first photodiode group as the at least one transfer transistor of the first transfer transistor group is turned on; and a power supply node connected to the second photodiode group, the power supply node (Vres) configured to have a power supply voltage applied thereto for applying the power supply voltage to the second photodiode group, the power supply voltage allowing electric charges, generated in the second photodiode group to migrate to the power supply node; and a second transfer transistor group (OFD_B) including at least one transfer transistor connected to the second photodiode group, the at least one transfer transistor of the second transfer transistor group configured to have a barrier voltage (the common connection between OFD_A and OFD_B) applied thereto, and the barrier voltage forming a potential barrier between the second photodiode group and the floating diffusion region.
Regarding claim 3, Yamashita et al teach a device isolation layer (SiO2 shown in figure 23A) electrically isolating the photodiodes of at least two of the first photodiode group or the second photodiode group from each other; and a drain terminal (OFD_B - drain) connected to the second photodiode group, wherein the image sensor is configured to discharge electric charges, generated from the second photodiode group, to the drain terminal in response to the power supply voltage being applied to the drain terminal.
Regarding claim 7, Yamashita et al teach (Fig. 19) a ground terminal (ground), wherein the ground terminal is configured to supply a ground voltage to the image sensor.
Regarding claim 9, Yamashita et al teach An image sensor comprising: a first pixel area and a second pixel area sharing a single microlens ([0100]); a device isolation layer (ISO1 – figure 15) electrically isolating the first pixel area and the second pixel area from each other; at least one transfer transistor (TX1) connected to the first pixel area; and at least one drain terminal (OFD_B) connected to the second pixel area and configured to have a power supply voltage applied thereto.
Allowable Subject Matter
Claims 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 20, prior art of record does not teach the photodiodes in the autofocusing pixel group including a first photodiode group and a second photodiode group, and the drain terminal being connected to the second photodiode group, the first photodiode group configured to generate electric charges that migrate from the first photodiode group to a floating diffusion region of a substrate, and the second photodiode group configured to generate electric charges that are discharged to the drain terminal.
Claims 4, 5, 8 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, prior art of record does not teach the photodiodes of the first photodiode group include a first photodiode and a second photodiode, the photodiodes of the second photodiode group include a third photodiode and a fourth photodiode, and the at least one transfer transistor of the first transfer transistor group includes a first transfer transistor connected to the first photodiode and a second transfer transistor connected to the second photodiode, and the at least one transfer transistor of the second transfer transistor group includes a third transfer transistor connected to the third photodiode and a fourth transfer transistor connected to the fourth photodiode.
Regarding claim 8, prior art of record does not teach the photodiodes of the second photodiode group include a first photodiode and a second photodiode, and the second photodiode group includes the first photodiode connected to a first drain terminal and the second photodiode connected to a second drain terminal, wherein the image sensor is configured to discharge electric charges generated from the first photodiode to the first drain terminal in response to the power supply voltage being applied to the first drain terminal, the image sensor is configured to discharge electric charges generated from the second photodiode to the second drain terminal in response to the power supply voltage being applied to the second drain terminal, and the ground terminal is between the first drain terminal and the second drain terminal.
Regarding claim 12, prior art of record does not teach the first pixel area includes a first photodiode and a second photodiode, the second pixel area includes a third photodiode and a fourth photodiode, and the at least one transfer transistor includes a first transfer transistor connected to the first photodiode and a second transfer transistor connected to the second photodiode.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK